EXHIBIT 99.2 KRAMER LEVIN NAFTALIS & FRANKEL LLP Kenneth H. Eckstein Adam C. Rogoff Douglas H. Mannal Stephen D. Zide 1177 Avenue of the Americas New York, New York 10036 Telephone: (212) 715-9100 Facsimile: (212) 715-8000 Counsel for the Debtors UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK x In re: : Chapter 11 : GENERAL MARITIME CORPORATION, et al., : Case No. 11-15285 (MG) : Debtors. : Jointly Administered x CONSOLIDATED MONTHLY OPERATING REPORT FOR THE PERIOD FEBRUARY 1, 2, 2012 UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK X In re: : Chapter 11 GENERAL MARITIME COPORATION, et al. : : Case No. 11-15285 : Debtors : Joint Administration Proceeding X Monthly Operating Report for the Period From February 1, 2012 through February 29, 2012 Debtors' Address: 299 Park Avenue New York, NY 10171 Debtors' Attorneys: Kramer Levin Naftalis & Frankel LP 1177 Avenue of the Americas New York, NY 10036 I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Jeffrey D. Pribor 3/30/2012 Jeffrey D. Pribor Date EVP and Chief Financial Officer General Maritime Corporation UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK In re General Maritime Corporation, et al. Case No. 11-15285 Debtor Reporting Period: 2/1/12 - 2/29/12 Federal Tax I.D. # 66-0716485 REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Schedule of Cash Receipts and Disbursements MOR-1 X Bank Reconciliation (or copies of debtor's bank reconciliations) MOR-1 (CON'T) X Copies of bank statements X Cash disbursements journals X Statement of Operations MOR-2 X Balance Sheet MOR-3 X Status of Post-petition Taxes MOR-4 X Copies of IRS Form 6123 or payment receipt X Copies of tax returns filed during reporting period X Summary of Unpaid Post-petition Debts MOR-4 X Listing of Aged Accounts Payable X Accounts Receivable Reconciliation and Aging MOR-5 X Taxes Reconciliation and Aging (See MOR 7) MOR-5 X Payments to Insiders and Professional MOR-6 X Post Petition Status of Secured Notes, Leases Payable MOR-6 X Debtor Questionnaire MOR-7 X In re General Maritime Corporation, et al. Case No. 11-15285 Debtor Reporting Period: 2/1/12 - 2/29/12 NOTES TO MONTHLY OPERATING REPORT The Monthly Operating Report includes activity from the following Debtors: Debtor Case Number Arlington Tankers Ltd. 11-15289 Arlington Tankers, LLC 11-15335 Companion Ltd. 11-15331 Compatriot Ltd. 11-15332 Concept Ltd. 11-15339 Concord Ltd. 11-15337 Consul Ltd. 11-15333 Contest Ltd. 11-15338 General Maritime Corporation 11-15285 General Maritime Investments LLC 11-15290 General Maritime Management LLC 11-15293 General Maritime Subsidiary Corporation 11-15287 General Maritime Subsidiary II Corporation 11-15288 General Maritime Subsidiary NSF Corporation 11-15291 General Product Carriers Corporation 11-15336 GMR Administration Corporation 11-15292 GMR Agamemnon LLC 11-15294 GMR Ajax LLC 11-15295 GMR Alexandra LLC 11-15296 GMR Argus LLC 11-15297 GMR Atlas LLC 11-15322 GMR Chartering LLC 11-15286 GMR Concept LLC 11-15342 GMR Concord LLC 11-15340 GMR Constantine LLC 11-15298 GMR Contest LLC 11-15341 GMR Daphne LLC 11-15299 GMR Defiance LLC 11-15300 GMR Elektra LLC 11-15301 GMR George T LLC 11-15302 GMR GP LLC 11-15303 GMR Gulf LLC 11-15304 GMR Harriet G LLC 11-15305 GMR Hercules LLC 11-15323 GMR Hope LLC 11-15306 GMR Horn LLC 11-15307 GMR Kara G LLC 11-15308 GMR Limited LLC 11-15309 GMR Maniate LLC 11-15324 GMR Minotaur LLC 11-15310 GMR Orion LLC 11-15311 GMR Phoenix LLC 11-15312 GMR Poseidon LLC 11-15325 GMR Princess LLC 11-15313 GMR Progress LLC 11-15314 GMR Revenge LLC 11-15315 GMR Spartiate LLC 11-15326 GMR Spyridon LLC 11-15317 GMR St. Nikolas LLC 11-15316 GMR Star LLC 11-15318 GMR Strength LLC 11-15319 GMR Trader LLC 11-15320 GMR Trust LLC 11-15321 GMR Ulysses LLC 11-15327 GMR Zeus LLC 11-15328 Victory Ltd. 11-15330 Vision Ltd. 11-15329 In re General Maritime Corporation, et al. Case No. 11-15285 Debtor Reporting Period: 2/1/12 - 2/29/12 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Receipts Intercompany Excluding Debtor Case Number Total Receipts Receipts1 Intercompany GMR Minotaur LLC 11-15310 $ $ $ GMR Constantine LLC 11-15298 - GMR Ajax LLC 11-15295 GMR Agamemnon LLC 11-15294 GMR Alexandra LLC 11-15296 - GMR Orion LLC 11-15311 GMR Gulf LLC 11-15304 GMR Phoenix LLC 11-15312 - GMR Argus LLC 11-15297 - GMR Spyridon LLC 11-15317 GMR Horn LLC 11-15307 GMR Hope LLC 11-15306 GMR Princess LLC 11-15313 - GMR Progress LLC 11-15314 GMR Revenge LLC 11-15315 - GMR Strength LLC 11-15319 - GMR Defiance LLC 11-15300 GMR Harriet G LLC 11-15305 GMR Kara G LLC 11-15308 GMR George T LLC 11-15302 - GMR St. Nikolas LLC 11-15316 GMR Daphne LLC 11-15299 GMR Elektra LLC 11-15301 - GMR Contest LLC 11-15341 GMR Concept LLC 11-15342 GMR Concord LLC 11-15340 Consul Ltd. 11-15333 Victory Ltd. 11-15330 - Vision Ltd. 11-15329 Compatriot Ltd. 11-15332 Companion Ltd. 11-15331 - GMR Zeus LLC 11-15328 - GMR Hercules LLC 11-15323 - GMR Atlas LLC 11-15322 GMR Ulysses LLC 11-15327 - GMR Poseidon LLC 11-15325 - GMR Maniate LLC 11-15324 GMR Spartiate LLC 11-15326 - GMR Administration Corporation 11-15292 - - Arlington Tankers Ltd. 11-15289 - General Maritime Subsidiary Corporation 11-15287 General Maritime Management LLC 11-15293 - General Maritime Subsidiary II Corporation 11-15288 - General Maritime Corporation 11-15285 - GMR Star LLC 11-15318 - - Total Cash Receipts $ $ $ Notes 1 - Intercompany Receipts includes transfers from Debtor entities.No transfers from non-Debtor entities are included in these amounts. In re General Maritime Corporation, et al. Case No. 11-15285 Debtor Reporting Period: 2/1/12 - 2/29/12 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Disbursements Total Intercompany Excluding Debtor Case Number Disbursements Disbursements1 Intercompany GMR Minotaur LLC 11-15310 $ ) ) $ ) GMR Constantine LLC 11-15298 ) ) ) GMR Ajax LLC 11-15295 ) ) ) GMR Agamemnon LLC 11-15294 ) ) ) GMR Alexandra LLC 11-15296 ) ) ) GMR Orion LLC 11-15311 ) ) ) GMR Gulf LLC 11-15304 ) ) ) GMR Phoenix LLC 11-15312 ) ) ) GMR Argus LLC 11-15297 ) ) ) GMR Spyridon LLC 11-15317 ) ) ) GMR Horn LLC 11-15307 ) ) ) GMR Hope LLC 11-15306 ) ) ) GMR Princess LLC 11-15313 ) ) ) GMR Progress LLC 11-15314 ) ) ) GMR Revenge LLC 11-15315 ) ) ) GMR Strength LLC 11-15319 ) ) ) GMR Defiance LLC 11-15300 ) ) ) GMR Harriet G LLC 11-15305 ) ) ) GMR Kara G LLC 11-15308 ) ) ) GMR George T LLC 11-15302 ) ) ) GMR St. Nikolas LLC 11-15316 ) ) ) GMR Daphne LLC 11-15299 ) ) ) GMR Elektra LLC 11-15301 ) ) ) GMR Contest LLC 11-15341 ) ) ) GMR Concept LLC 11-15342 ) ) ) GMR Concord LLC 11-15340 ) ) ) Consul Ltd. 11-15333 ) ) ) Victory Ltd. 11-15330 ) ) ) Vision Ltd. 11-15329 ) ) ) Compatriot Ltd. 11-15332 ) ) ) Companion Ltd. 11-15331 ) ) ) GMR Zeus LLC 11-15328 ) ) ) GMR Hercules LLC 11-15323 ) ) ) GMR Atlas LLC 11-15322 ) ) ) GMR Ulysses LLC 11-15327 ) ) ) GMR Poseidon LLC 11-15325 ) ) ) GMR Maniate LLC 11-15324 ) ) ) GMR Spartiate LLC 11-15326 ) ) ) GMR Administration Corporation 11-15292 ) ) - Arlington Tankers Ltd. 11-15289 ) ) ) General Maritime Subsidiary Corporation 11-15287 ) ) ) General Maritime Management LLC 11-15293 ) ) ) General Maritime Subsidiary II Corporation 11-15288 ) ) ) General Maritime Corporation 11-15285 ) ) ) GMR Trader LLC 11-15320 - - - GMR Star LLC 11-15318 - - - GMR Trust LLC 11-15321 - - - Contest Ltd. 11-15338 - - - Concept Ltd. 11-15339 - - - Concord Ltd. 11-15337 - - - Arlington Tankers, LLC 11-15335 - - - General Maritime Subsidiary NSF Corporation 11-15291 - - - GMR Chartering LLC 11-15286 - - - General Maritime Investments LLC 11-15290 - - - General Product Carriers Corporation 11-15336 - - - GMR GP LLC 11-15303 - - - GMR Limited LLC 11-15309 - - - Total Cash Disbursements $ ) $ ) $ ) Notes 1 - Intercompany Disbursements includes transfers to Debtor entities.No transfers to non-Debtor entities are included in these amounts. In re General Maritime Corporation, et al. Case No. 11-15285 Debtor Reporting Period: 2/1/12 - 2/29/12 BANK RECONCILIATIONS 1,2 Bank Acct. No. Debtor Case Number Bank Account Description (Last 4 Digits) Bank Balance GMR Minotaur LLC 11-15310 Operating $ GMR Constantine LLC 11-15298 Operating ) GMR Ajax LLC 11-15295 Operating ) GMR Agamemnon LLC 11-15294 Operating GMR Alexandra LLC 11-15296 Operating ) GMR Orion LLC 11-15311 Operating GMR Gulf LLC 11-15304 Operating GMR Phoenix LLC 11-15312 Operating ) GMR Argus LLC 11-15297 Operating GMR Spyridon LLC 11-15317 Operating - GMR Horn LLC 11-15307 Operating GMR Hope LLC 11-15306 Operating ) GMR Princess LLC 11-15313 Operating GMR Progress LLC 11-15314 Operating ) GMR Revenge LLC 11-15315 Operating GMR Strength LLC 11-15319 Operating ) GMR Defiance LLC 11-15300 Operating ) GMR Harriet G LLC 11-15305 Operating ) GMR Kara G LLC 11-15308 Operating GMR George T LLC 11-15302 Operating ) GMR St. Nikolas LLC 11-15316 Operating GMR Daphne LLC 11-15299 Operating GMR Elektra LLC 11-15301 Operating Consul Ltd. 11-15333 Operating ) Victory Ltd. 11-15330 Operating ) Vision Ltd. 11-15329 Operating ) Compatriot Ltd. 11-15332 Operating Companion Ltd. 11-15331 Operating GMR Zeus LLC 11-15328 Operating GMR Hercules LLC 11-15323 Operating - GMR Atlas LLC 11-15322 Operating ) GMR Ulysses LLC 11-15327 Operating GMR Poseidon LLC 11-15325 Operating GMR Maniate LLC 11-15324 Operating GMR Spartiate LLC 11-15326 Operating GMR Administration Corporation 11-15292 Operating - Arlington Tankers Ltd. 11-15289 Operating ) General Maritime Subsidiary Corporation 11-15287 Operating ) General Maritime Subsidiary Corporation 11-15287 Operating General Maritime Subsidiary Corporation 11-15287 Operating General Maritime Subsidiary Corporation 11-15287 Operating General Maritime Subsidiary Corporation 11-15287 Operating General Maritime Subsidiary Corporation 11-15287 Operating General Maritime Management LLC 11-15293 Operating ) General Maritime Subsidiary II Corporation 11-15288 Operating ) General Maritime Corporation 11-15285 Operating $ Notes 1 - The Debtors have not included copies of bank statements or cash disbursements journals due to the voluminous nature of such documents. 2 - The Debtors reconcile their bank accounts on a monthly basis. In re General Maritime Corporation, et al. Case No. 11-15285 Debtor Reporting Period: 2/1/12 - 2/29/12 STATEMENT OF OPERATIONS (Income Statement) Month ended February 29, 2012 November 17 through February 29, 2011 VOYAGE REVENUES: Voyage revenues $ $ OPERATING EXPENSES: Voyage expenses Direct vessel expenses Bareboat lease expense General and administrative Depreciation and amortization Loss / (Gain) on disposal of vessels and vessel equipment ) Total operating expenses OPERATING LOSS ) ) OTHER (EXPENSE) INCOME: Interest expense, net ) ) Other income (expense) ) Reorganization items, net )A ) Net other expense ) ) Net loss $ ) $ ) The accompanying notes are an integral part of the financial statements. A Reorganization items, net consists of professional fees incurred. In re General Maritime Corporation, et al. Case No. 11-15285 Debtor Reporting Period: 2/1/12 - 2/29/12 BALANCE SHEET February 29, ASSETS CURRENT ASSETS: Cash $ Due from charterers, net Prepaid expenses and other current assets Total current assets NONCURRENT ASSETS: Vessels, net of accumulated depreciation Other fixed assets, net Deferred drydock costs, net Deferred financing costs, net Other assets Total noncurrent assets TOTAL ASSETS $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ Current portion of long-term debt Deferred voyage revenue Due to affiliated companies Derivative liability Total current liabilities NONCURRENT LIABILITIES: Other noncurrent liabilities Derivative liability and Warrants Liabilities subject to compromise A Total noncurrent liabilities TOTAL LIABILITIES SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ The accompanying notes are an integral part of the financial statements. A Liabilities subject to compromise consist of the following: Par value and accrued interest on Senior Notes $ Par value and accrued interest on Oaktree Credit Facility $ Pre-petition amounts due to suppliers, agents and brokers $ In re General Maritime Corporation, et al. Case No. 11-15285 Debtor Reporting Period: 2/1/12 - 2/29/12 STATUS OF POST-PETITION TAXES 1,2 Federal Beginning Tax Amount Withheld and/or Accrued Amount Paid Date Paid Check # or EFT Ending Tax Withholding $
